                   Case 18-21966-LMI     Doc 95     Filed 07/11/19    Page 1 of 6




                            UNITED STATES BANKRUPTCY OURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov

 In Re:

 JOHN T. FERRERI                                              Case No.: 18-21966-LMI
 SSN: XXX-XX-7712                                             Chapter 13

             Debtor(s)          /

                   MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN

      COMES NOW, the Debtor, JOHN T. FERRERI, by and through undersigned counsel and

files this Motion to Modify Confirmed Chapter 13 Plan and states as follows:

              1.    The Debtor filed a Chapter 13 Bankruptcy on September 28, 2018.

              2. An Order Confirming the Seventh Amended Plan (7AP) was entered on

                   April 9, 2019 (ECF No. 92).

              3. The Debtor’s confirmed plan includes payments to Wells Fargo, N.A., the

                   second mortgage holder on the Debtor’s homestead property located at

                   102Nautilus Drive, Islamorada, FL 33036.

              4. Wells Fargo Bank, N.A. filed a Notice of Mortgage Payment Change on

                   April 2, 2019. The new mortgage payment was $307.39, effective April 2019.

              5. Wells Fargo Bank, N.A. filed Notices of Mortgage Payment Change on

                   May 2, 2019 and July 2, 2019. The new mortgage payment is $297.47 effective

                   May 2019.

              6. The Debtor is modifying his plan to account for the payment changes filed by

                   Wells Fargo Bank, N.A.


          WHEREFORE, the Debtor, JOHN T. FERRERI, respectfully requests that this Court
                Case 18-21966-LMI              Doc 95    Filed 07/11/19      Page 2 of 6




grant the Debtor’s motion to modify his confirmed Chapter 13 plan and grant such other relief

as this Court may deem just and equitable under the circumstances.


                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via
Regular U.S. Mail to all parties on the attached service list and via CM/ECF to Nancy K.
Neidich, Chapter 13 Trustee, this 11TH day of July 2019.


  CERTIFICATE PURSUANT TO                               KINGCADE & GARCIA, P.A
                                                        Counsel for the Debtor
    LOCAL RULE 9011‐4(B)                                Kingcade Building
                                                        1370 Coral Way ▪ Miami, Florida 33145-2960
            I HEREBY CERTIFY that I am                  WWW.MIAMIBANKRUPTCY.COM
       admitted to the Bar of the United States         Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
       District Court for the Southern District of
       Florida and I am in compliance with the          /s/ Timothy S. Kingcade, Esq.
       additional qualifications to practice in         x Timothy S. Kingcade, Esq., FBN 082309
       this Court set forth in Local Rule 2090-         □ Jessica L. McMaken, Esq., FBN 580163
       1(A).
                                  Case 18-21966-LMI     Doc 95         Filed 07/11/19   Page 3 of 6
Label Matrix for local noticing              Keys Federal Credit Union                      Synchrony Bank
113C-1                                       Randy Bennis                                   PRA Receivables Management, LLC
Case 18-21966-LMI                            319 SE 14th St                                 c/o Valerie Smith
Southern District of Florida                 Ft Lauderdale, FL 33316-1929                   PO Box 41021
Miami                                                                                       Norfolk, VA 23541-1021
Tue Nov 13 09:50:53 EST 2018
Wells Fargo Bank NA                          AAron Turner                                   Alltran Financial, LP
1 Home Campus                                c/o Tom Woods                                  P.O. Box 4043
X2303-01A                                    116 porto Salvo Dr                             Concord, CA 94524-4043
Des Moines, IA 50328-0001                    Islamorada, FL 33036-3319


Ally Bank Lease Trust                        Ally Financial                                 Ally Financial
PO Box 130424                                Attn: Bankruptcy Dept                          P.o. Box 380901
Roseville, MN 55113-0004                     Po Box 380901                                  Bloomington, MN 55438-0901
                                             Bloomington, MN 55438-0901


Amex                                         Amex                                           Bank of America
Correspondence/Bankruptcy                    P.o. Box 981537                                4909 Savarese Circle
Po Box 981540                                El Paso, TX 79998-1537                         Fl1-908-01-50
El Paso, TX 79998-1540                                                                      Tampa, FL 33634-2413


(p)BANK OF AMERICA                           Baptist Health Medical Group                   Barclays Bank Delaware
PO BOX 982238                                PO Box 835277                                  Attn: Correspondence
EL PASO TX 79998-2238                        Miami, FL 33283-5277                           Po Box 8801
                                                                                            Wilmington, DE 19899-8801


Barclays Bank Delaware                       Brock & Scott, PLLC                            (p)CAPITAL ONE
Po Box 8803                                  1501 W 49th St Ste 200                         PO BOX 30285
Wilmington, DE 19899-8803                    Fort Lauderdale, FL 33309-3723                 SALT LAKE CITY UT 84130-0285



Capital One                                  Capital One/Dress Barn                         Capital One/Dress Barn
Attn: Bankruptcy                             Attn: Bankruptcy                               Po Box 30253
Po Box 30285                                 Po Box 30285                                   Salt Lake City, UT 84130-0253
Salt Lake City, UT 84130-0285                Salt Lake City, UT 84130-0285


Chase Card Services                          Chase Card Services                            Checksystems
Correspondence Dept                          Po Box 15298                                   7805 Hudson Rd
Po Box 15298                                 Wilmington, DE 19850-5298                      Saint Paul, MN 55125-1703
Wilmington, DE 19850-5298


Cherryl Ferreri                              Child Support Enforcemment                     Citibank/Best Buy
128 El Capatan Dr                            PO Box 8030                                    50 Northwest Point Road
Islamorada, FL 33036-4105                    Tallahassee, FL 32314-8030                     Elk Grove Village, IL 60007-1032



Citibank/Best Buy                            Citibank/Exxon Mobile                          Citibank/Exxon Mobile
Attn: Bankruptcy                             Centralized Bankruptcy                         Po Box 6497
Po Box 790441                                Po Box 790034                                  Sioux Falls, SD 57117-6497
St. Louis, MO 63179-0441                     St Louis, MO 63179-0034
                                  Case 18-21966-LMI     Doc 95         Filed 07/11/19       Page 4 of 6
Citibank/RadioShack                          Citibank/RadioShack                                Citibank/Shell Oil
Centralized Bankruptcy                       Po Box 6497                                        Centralized Bankruptcy
Po Box 790034                                Sioux Falls, SD 57117-6497                         Po Box 790034
St Louis, MO 63179-0034                                                                         St Louis, MO 63179-0034


Citibank/Shell Oil                           Citibank/The Home Depot                            Citibank/The Home Depot
Po Box 6497                                  Attn: Recovery/Centralized Bankruptcy              Po Box 6497
Sioux Falls, SD 57117-6497                   Po Box 790034                                      Sioux Falls, SD 57117-6497
                                             St Louis, MO 63179-0034


Citicards                                    Citicards                                          Comenity Bank/clark
Citicorp Credit Services/Attn: Centraliz     Po Box 6241                                        Po Box 182789
Po Box 790040                                Sioux Falls, SD 57117-6241                         Columbus, OH 43218-2789
Saint Louis, MO 63179-0040


Crdt Union 1                                 Crdt Union 1                                       Credit One Bank
200 E Champaign Ave                          450 E. 22nd St. Suite 250                          Attn: Bankruptcy
Rantoul, IL 61866-2940                       Lombard, IL 60148-6176                             Po Box 98873
                                                                                                Las Vegas, NV 89193-8873


Credit One Bank                              David Van Loon                                     (p)INTERNAL REVENUE SERVICE
Po Box 98875                                 8025, 3158 Norside Dr                              CENTRALIZED INSOLVENCY OPERATIONS
Las Vegas, NV 89193-8875                     Key West, FL 33040                                 PO BOX 7346
                                                                                                PHILADELPHIA PA 19101-7346


Equifax                                      Eric McCarthy                                      Experian
Po Box 740241                                PO Box 370                                         Po Box 2002
Atlanta, GA 30374-0241                       Key West, FL 33041-0370                            Allen, TX 75013-2002



First Premier Bank                           First Premier Bank                                 Florida Department Of Revenue
3820 N Louise Ave                            Attn: Bankruptcy                                   5050 W Tennessee St
Sioux Falls, SD 57107-0145                   Po Box 5524                                        Tallahassee, FL 32399-0100
                                             Sioux Falls, SD 57117-5524


Genesis Bc/celtic Bank                       Genesis Bc/celtic Bank                             Highsmith & Van Loon, P.A.
268 S State St Ste 300                       Attn: Bankruptcy                                   3158 Northside Drive
Salt Lake City, UT 84111-5314                268 South State Street Ste 300                     Key West, FL 33040-8025
                                             Salt Lake City, UT 84111-5314


IRS Centralized Bankruptcy Department        Kendal Credit                                      Keys Federal Credit Un
PO Box 7346                                  And Business Service, Inc.                         P.o. Box 1898
Philadelphia, PA 19101-7346                  PO Box 404665                                      Key West, FL 33041-1898
                                             Atlanta, GA 30384-4665


Keys Federal Credit Union                    LVNV Funding, LLC its successors and assigns       LendingClub
c/o Randy M. Bennis                          assignee of Synchrony Bank                         71 Stevenson St Ste 300
319 SE 14 St                                 Resurgent Capital Services                         San Francisco, CA 94105-2985
Ft Lauderdale, FL 33316-1929                 PO Box 10587
                                             Greenville, SC 29603-0587
                               Case 18-21966-LMI     Doc 95         Filed 07/11/19   Page 5 of 6
LendingClub                               Mariners Hospital                              Mariners Hospital
Attn: Bankruptcy                          PO Box 198116                                  POB 830880
71 Stevenson St, Ste 1000                 Atlanta, GA 30384-8116                         Miami, FL 33283-0880
San Francisco, CA 94105-2967


Office of the US Trustee                  Oliphant Finacial, LLC                         Premier Bankcard, Llc
51 S.W. 1st Ave.                          1800 Second Street, Ste 603                    Jefferson Capital Systems LLC Assignee
Suite 1204                                Sarasota, FL 34236-5990                        Po Box 7999
Miami, FL 33130-1614                                                                     Saint Cloud Mn 56302-7999


Santander Consumer USA                    Santander Consumer USA                         Santander Consumer USA, Inc.
Attn: Bankruptcy                          Po Box 961245                                  P.O. Box 560284
Po Box 961245                             Ft Worth, TX 76161-0244                        Dallas, TX 75356-0284
Fort Worth, TX 76161-0244


Speedy Cash                               State Bank Of The Lake                         Synchrony Bank/ JC Penneys
Customer Relations                        440 Lake St                                    Attn: Bankruptcy Dept
PO Box 780408                             Antioch, IL 60002-1478                         Po Box 965060
Laredo, TX 78040-8000                                                                    Orlando, FL 32896-5060


Synchrony Bank/ JC Penneys                Synchrony Bank/BRMart                          Synchrony Bank/BRMart
Po Box 965007                             Attn: Bankruptcy                               C/o Po Box 965036
Orlando, FL 32896-5007                    Po Box 965004                                  Orlando, FL 32896-0001
                                          Orlando, FL 32896-5004


Synchrony Bank/Care Credit                Synchrony Bank/Care Credit                     Synchrony Bank/Lowes
Attn: Bankruptcy Dept                     C/o Po Box 965036                              Attn: Bankruptcy Dept
Po Box 965061                             Orlando, FL 32896-0001                         Po Box 965060
Orlando, FL 32896-5061                                                                   Orlando, FL 32896-5060


Synchrony Bank/Lowes                      Synchrony Bank/Sams                            Synchrony Bank/Sams
Po Box 965005                             Attn: Bankruptcy                               Po Box 965005
Orlando, FL 32896-5005                    Po Box 965060                                  Orlando, FL 32896-5005
                                          Orlando, FL 32896-5060


Synchrony Bank/Walmart                    Synchrony Bank/Walmart                         Tom Woods
Attn: Bankruptcy Dept                     Po Box 965024                                  116 Porto Salvo Drive
Po Box 965060                             Orlando, FL 32896-5024                         Islamorada, FL 33036-3319
Orlando, FL 32896-5060


Transunion                                Wells Fargo Bank                               (p)WELLS FARGO BANK NA
Po Box 1000                               Attn: Bankruptcy                               1 HOME CAMPUS
Chester, PA 19016                         Po Box 10438                                   MAC X2303-01A
                                          Des Moines, IA 50306-0438                      DES MOINES IA 50328-0001


Wells Fargo Bank                          Wells Fargo Bank                               Wells Fargo Bank, N.A.
Loan Service Credit Dispute               P O Box 31557                                  1000 Blue Gentian Road N9286-01Y
San Antonio, TX 78265                     Billings, MT 59107-1557                        Eagan, MN 55121-7700
                                   Case 18-21966-LMI             Doc 95       Filed 07/11/19         Page 6 of 6
(p)WELLS FARGO BANK NA                               John T Ferreri                                       Nancy K. Neidich
WELLS FARGO HOME MORTGAGE AMERICAS SERVICING         102 Nautilus DR APT 1                                www.ch13miami.com
ATTN BANKRUPTCY DEPT MAC X7801-014                   Islamorada, FL 33036-4207                            POB 279806
3476 STATEVIEW BLVD                                                                                       Miramar, FL 33027-9806
FORT MILL SC 29715-7203

Timothy S Kingcade Esq
1370 Coral Way
Miami, FL 33145-2960




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      Capital One                                          Department of the Treasury
Po Box 982238                                        15000 Capital One Dr                                 Po Box 21126
El Paso, TX 79998                                    Richmond, VA 23238                                   Philadelphia, PA 19114



Wells Fargo Bank                                     Wells Fargo Home Mortgage
Attn: Bankruptcy Dept                                8480 Stagecoach Cir
Po Box 6429                                          Frederick, MD 21701
Greenville, SC 29606




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             (d)Baptist Health Medical Group                      End of Label Matrix
                                                     POB 835277                                           Mailable recipients      93
                                                     Miami, FL 33283-5277                                 Bypassed recipients       2
                                                                                                          Total                    95
